ITEMID: 001-78843
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: WIDAWSKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Katarzyna Widawska is a Polish national who was born in 1980 and lives in Warsaw. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
1. The proceedings initiated upon the applicant’s motion
On 27 July 1999 the applicant lodged an action against her father with the Warsaw District Court. She sought an increase of the amount of maintenance to be paid by her father, who was partially incapacitated.
On 18 August 1999 the first hearing was held.
On an unknown date the court requested the case file of the proceedings for annulment of the marriage of the applicant’s parents.
On 25 August 1999 the applicant supplemented her action by seeking maintenance also from her grandfather.
On 25 October 1999 the court was informed by the Warsaw Court of Appeal that in the proceedings for annulment of the applicant’s parents’ marriage the court had not ruled on the issue of the applicant’s maintenance.
On 20 July 2000 the applicant amended her claim as she no longer wished to claim maintenance from her grandfather and changed the amount of maintenance claimed from her father.
On 29 September 2000 the Warsaw District Court gave a judgment. The applicant’s father was ordered to pay the applicant monthly maintenance in the amount of 200 PLN in place of the previous amount of 80 PLN per month. The court made the judgment immediately enforceable.
On 10 October 2000 the applicant’s father lodged an appeal.
On 13 October 2000 the court requested the guardian of the applicant’s father to confirm his appeal as the applicant’s father was partially incapacitated.
In a letter of 22 October 2000 the legal representative of the applicant’s father stated that he did not support the appeal.
On 22 January 2001 the Warsaw Regional Court rejected the applicant’s father’s appeal of 10 October 2000 on formal grounds.
2. The proceedings initiated upon the applicant’s father’s motion
On 23 January 2001 the applicant’s father lodged a motion for exemption from court fees, which was subsequently granted by the Warsaw District Court.
On 20 April, 24 May and 25 June 2001 the District Court held hearings in the case.
By a judgment of 18 July 2001 the Warsaw District Court reduced the amount of maintenance from 200 PLN to 120 PLN. The court-appointed guardian lodged an appeal on behalf of the applicant’s father. It was rejected on 6 September 2001 by the Warsaw Regional Court for non-compliance with the prescribed time-limit.
On 3 December 2001 the Warsaw Regional Court dismissed the applicant’s appeal against the judgment of 18 July 2001. The applicant was served with the decision on 11 February 2002.
At a hearing held on 2 April 2002 the applicant’s father withdrew his motion for annulment of the alimony decision.
